Title: To James Madison from Sir James Jay, 4 July 1806
From: Jay, Sir James
To: Madison, James



Dear Sir
New York July 4th. 1807

	As Government in their application to the British Court on the subject of the late Outrage, may be influenced in their conduct by the opinion they form of the power of Britain to compel us to submit to their pretentions; and of the ability of this Country to maintain its dignity and Rights and to oblige our Antagonists to acknowledge them, I feel myself impelled to state a few facts & reflections which may perhaps have some weight in deciding upon the Line of Conduct to be pursued, and the Degre or Quantum of satisfaction to be insisted on from Britain.  They may perhaps shew that Government may safely take such a well founded Tone of Spirit & Energy, as will convince our own people, that the Clamors of federalists against the imbecillity & timidity of Administration, are destitute of foundation.	When I was in Washington, I presented the enclosed little Pamphlet to the President.  Whether he perused it or not I cannot say.  It is not to be presumed that he or almost any person would pay the same attention to the subject of it in a time of peace, as they would on the present occasion.  Be that as it may, the subject seems important in the present Crisis.  The only question with a federal man is, whether the matters proposed can be put in practice.  On this head, to preclude doubt & vague reasoning, and to come to the point at once, I must inform you that the fundamental principles on which the whole depends have been ascertained by repeated Experiments.  I myself fired a large 12 pounder, fixed on the principles suggested, above 30 times.  The Vice President of the U. S. then our Governor, was present at some of the Exhibitions.  I was in Holland towards the conclusion of the Revolutionary war.  I mentioned these matters to the Duke De la Vauquiors then Ambassador of France at the Hague.  The Duke went to Versailles, & communicated what had passed to the Marshal De Castries Minister of the Marine.  I was sent for from Holland.  On my arrival at Versailles, I gave the Marshal a detail of particulars in writing.  He very candidly declared that, though he was Minister of the Marine, he did not pretend to understand minutely every branch of the business, but when any thing of importance occurred with which he was not thoroughly acquainted, he took the opinion of persons who were competent to the matter in question, and formed his judgment after reading their Report: that he would do the same with the paper I had given him, and that I should then hear from him.  The Result was, that an Expedition, on my plan of arming &ca. and in which I was to embark, was agreed upon against the Enemy in case the pending negotiation for peace should prove abortive.	Remember, my friend, that any great improvement in the Military or Naval Line, is no longer of superior advantage to a Nation than it is kept secret.  For this reason the pamphlet, which was printed at the time it is dated, was never published.  Be careful then on this head: And remember too that Land & Sea officers, in general, seldom have more knowledge in their profession than of the common routine; and can no more see a defect in the System in vogue, than a Bigot can see an error in the religion he has imbibed from his mother.	To proceed immediately to hostilities with the British would probably be impolitic.  Be that as it may, I must just hint that I could easily convince a man of your understanding that we have sufficient means, properly employed, to take or destroy the British Ships in the Chesapeak or other parts of our Coast.	In case a war should take place, it certainly would be of great importance to take Halifax, that only Rendevous & Arsenal on our Coast for British Ships of war.  From thence they can easily distress us, and there only they can conveniently refit their ships.  Would it not therefore be proper, before matters come to extremity, to send a suitable person there to make the necessary enquiries on which Measures may be founded for such an Enterprize?  Perhaps the like precaution would not be amiss in regard to Quebeck.	The continuation however of peace is ardently to be desired, and notwithstanding what has happened, I flatter myself it can still be effected on honorable terms.  I am indeed so much disposed to indulge the pleasing idea, that if I had not thought it prudent to suggest the preceeding hints at present, that we may provide in time against the worst that can happen I should not have troubled you with a single sentiment on Naval & Military matters.  I know no Nation, that in the Mass, is so soon alarmed, is so much under the influence of fear & the dread of impending Calamity as the British.  Their national weakness extends in a greater or lesser degree, through most Classes of people in the kingdom.  In the present state of their affairs, it will give us great advantage in negotiating, and affords good ground for thinking that we shall obtain, in a peaceable way, the great object of our wishes, the restoration of peace & harmony between the two Countries.  Raise but an Alarm thro the kingdom, keep up the panic, the dread, the danger, the expence, the losses, the decay of Commerce & Manufactures, the distress of the poor, the probability of famine from the want of flour from America & the impossibility of obtaining a supply in Europe, the fall of Rents of houses & Lands, the want of provisions & lumber & the consequent losses & sufferings in the West India Islands, the Swarm of American privateers from 600 to 800 sail, that will scour the Ocean, the British Seas & every Coast where British Commerce is carried on, the increase of the public Debt, the probability of National Bankruptcy: all these and many more Evils will be the consequence of war with America.  And what is the Object for which we (allow me for once to speak as an Englishman) are to go to war?  The poor, pitiful, & unjust one of impressing a few American seamen, and of plundering American vessels to gratify the avarice of our Naval Commanders & Officers.  But should the war terminate against us, as the war for subduing the Colonies did, in what condition shall we then be--a poor, degraded & ruined people?  If these & similar Topics are well handled & rung through the Nation, the Ministry must disavow the Outrage, and settle matters to our satisfaction, or resign their place.	Excuse the confusion & incorrectness of this Epistle.  I have all the noise of the day about me; Guns firing, Drums beating, Men Women & children roaring &ca. &ca.  I beg my respects to the President & to Mrs. Madison.  I begin now to despair of having the pleasure of seeing you & your better half here this Summer.  Spend it where you may, with the enjoyment of health.  I wish you both all the pleasures of the Season.	When you are at leisure, and not before, be so good as to have a Copy of General Washington’s letters to me made out; and let it be authenticated in any manner you think fit.  When that is done I should be glad to have the Original.  With great regard & Esteem I remain Dear Sir Your Very humble Servt.



James Jay

